Citation Nr: 1500123	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-27 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to Dependents' Educational Assistance (DEA) under the provisions of 38 U.S.C.A. Chapter 35, to include an extension of eligibility beyond her 26th birthday.

2.   Entitlement to Dependents' Educational Assistance (DEA) under the provisions of 38 U.S.C.A. Chapter 35, to include retroactive payment for approved education expenses incurred between her 18th and 26th birthdays. 

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty from June 1964 to April 1972.  The Veteran died in November 2004 and the appellant is his surviving legally adopted daughter.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Nehmer Review D1BC at the Regional Office (RO) in Waco, Texas, and a December 16, 2011 Certificate of Eligibility issued by the VA Regional Processing Office (RPO) in Buffalo, New York.  The May 2011 rating decision, in pertinent part, granted basic eligibility to DEA from July 6, 1990; and, the December 2011 Certificate of Eligibility notified the appellant that she is eligible for payments for training that she attended between her 18th and 26th birthday, prior to October [redacted], 2000.  

In her January 2012 Notice of Disagreement, the appellant requested additional DEA benefits to pay for future schooling, and it is not completely clear as to whether she was also requesting payment for the education she received between her 18th and 26th birthdays; however, in her VA Form 9, she clarified that she was requesting both additional educational assistance, and retroactive payment for the cost of her education during her period of DEA eligibility.  

In October 2013, the appellant testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support her claims and expressed her contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, the appellant has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of the hearing.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to retroactive payment for DEA benefits between October [redacted], 1992 (appellant's 18th birthday) and October [redacted], 2000 (appellant's 26th birthday) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2011 rating decision, service connection was granted for the Veteran's ischemic heart disease for purposes of entitlement to retroactive benefits with a 100 percent rating assigned, effective from July 5, 1990 until the date of the Veteran's death on November 6, 2004; this established basic eligibility to DEA with an effective date of July 5, 1990.

2.  The appellant, who is the Veteran's daughter was born in October 1974; she turned 18 years old in October 1992, 26 years old in October 2000, and was 36 at the time the RO issued the May 2011 rating decision.  


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits as the child of the Veteran beyond the appellant's 26th birthday are not met.  38 U.S.C.A. § 3512 (West 2014); 38 C.F.R. §§ 21.3021(a), 21.3040(c); 21.3041 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The duties to notify and assist a claimant with regard to claims for education benefits are codified under 38 C.F.R. § 21.1031 and 38 C.F.R. § 21.1032.  The appellant's claim fails, as discussed below, based on the law, and not an interpretation of the facts.  In this case, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

The appellant was born in October 1974.  The Veteran died in November 2004 and a May 2011 rating decision established service connection, retroactively, at the 100 percent rate, permanent and total, for the Veteran's ischemic heart disease.  This action established basic DEA eligibility from July 5, 1990, the effective date of service connection.  

The appellant's 18th birthday occurred in October 1992, approximately two years following the July 5, 1990 effective date.  The appellant's 26th birthday occurred in October 2000, prior to the date basic DEA eligibility was established by the May 2011 rating decision. 

In December 2011, the RO notified the appellant that she had to use her benefits prior to October 2000.  


In her NOD, the appellant requested additional DEA benefits to use for future education.  

DEA benefits are provided pursuant to 38 United States Code, Chapter 35 to certain qualifying dependents of certain classes of veterans. 

Generally, the basic ending (delimiting) date for DEA benefits is the eligible child's 26th birthday.  38 U.S.C.A. § 3512 (a); 38 C.F.R. § 21.3040 (a), (b), (c).  The basic ending date may be modified if certain circumstances occur between the eligible person's 18th and 26th birthdays: (1) Effective date of permanent total rating of veteran-parent or the date of notification to him or her of such rating, whichever is the more advantageous to the eligible person; (2) Death of veteran-parent; ( 3) Date of first unconditional discharge or release from "duty with the Armed Forces'' served as an eligible person if he or she served after age 18 and before age 26; and several other circumstances which are not applicable here.  However, in no case will the modified ending date extend beyond the eligible person's 31st birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3040(d), 21.3041, 21.3043. 

Thus, in certain situations, the delimiting date may be modified or extended beyond a claimant's 26th birthday, but generally not past his 31st birthday.  38 U.S.C.A. § 3512; 38 C.F.R. §§ 21.3040(d), 21.3041(d), (e).  The exception to this limit, as noted above, is the narrow circumstances presented in 38 C.F.R. § 21.3041 (e)(2) which allows for an eligible person who turns 31 in the middle of an academic quarter or semester to finish out the remainder of that quarter or semester before the termination of the benefit.

In this case, the appellant was well past the age of 26 (and also past the age of 31) when DEA eligibility was established.  Thus, she is no longer considered the child of the Veteran for purposes of DEA eligibility and additional DEA assistance for future education must be denied as a matter of law because she is not requesting to use DEA benefits during the time frame allowed by law as the child of the Veteran.  
Thus, taking into account all of the evidence of record, the Board must deny the appellant's claim for current or future educational benefits.

The Board is bound by the applicable law and regulations and unfortunately there is no legal basis for granting such benefits to the appellant.  In cases such as this where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Current and future DEA benefits are denied.  


REMAND

The appellant also contends on appeal that she should receive retroactive payment under DEA for an educational program for the period when she attended college between her 18th and 26th birthday.  

Generally, DEA benefits are paid when an education program commences if a claim is received within one year of commencing an education program.  38 C.F.R. § 21.4131(d).  An eligible person's application for DEA benefits will be considered as filed on his or her eligibility date if, among other requirements, the eligible person files an original application with VA within one year of the initial rating decision.  38 C.F.R. § 21.4131(e)(2). 

On November 1, 2000, the President signed into law the Veterans Benefits and Health Care Improvement Act of 2000, Pub. L. No. 106-419, Sec. 113, 114 Stat. 1832 (2000), which has since been codified at 38 U.S.C.A. § 5113(b) (West 2014).  This provision (applicable to claims filed after June 1999) indicates that when determining the effective date of an award under Chapter 35, VA may consider the individual's application as having been filed on the eligibility date of the individual, if that date is more than one-year before the date of the initial rating decision. Specifically, the criteria for an earlier effective date under section 5113 is as follows -- the claimant is an eligible person who (A) submits to the Secretary of VA an original application for DEA benefits within one-year of the date the Secretary makes the rating decision; (B) claims such educational assistance for pursuit of an approved program of education during a period preceding the one-year period ending on the date on which the application was received; and (C) would have been entitled to educational assistance for such course pursuit if the individual had submitted an application on his or her eligibility date.  38 U.S.C.A. § 5113.

In this case, the appellant did request DEA benefits within a year of the May 2011 rating decision that established eligibility.  As such, there may be a basis upon which to award retroactive payment for an approved program of education.  However, before that decision is made, additional development is necessary to clarify and corroborate the education she received during the eligibility time period between her 18th and 26th birthdays.  

The appellant reports that she was enrolled as a student at Temple University in Pennsylvania from 1993 until 2001 and earned a Bachelor of Arts in Criminal Justice.  She did not file a claim for DEA benefits between her 18th and 26th birthday because at that time, entitlement to DEA had not yet been established.  Thus, the appellant's original claim was not received within one year of entering an education program. 

The RO awarded the Veteran a 100 percent disability rating and basic eligibility for DEA benefits in a May 2011 rating decision.  In so doing, the RO assigned an effective date of July 5, 1990, for each award.  The appellant was notified in a December 16, 2011 letter indicating that she was entitled to DEA benefits for training that she attended between her 18th and 26th birthday, for use before October [redacted], 2000.  

At the time of the December 2011 letter, it appears that the appellant was unaware of the possibility of obtaining retroactive payment for her education attained between her 18th and 26th birthdays; and in her NOD she requested future benefits; however, during the pendency of her appeal, she amended her request to include retroactive payment for education already received.  See October 2012 VA Form 9.  As such, the RO must once again notify her of how to substantiate this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant another Certificate of Eligibility letter which should inform her of her dates of eligibility for DEA benefits and request that she take the letter to her school's veterans certifying official and ask the official to submit her enrollment certification for all period between October [redacted], 1992 and October [redacted], 2000, using VA Form 22-1999.  

2.  Allow an appropriate time period to respond, and then readjudicate the claim for retroactive payment for DEA benefits for the period from October [redacted], 1992 and October [redacted], 2000, after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the appellant should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


